DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 04/11/2022.
Claims 1, 2, 5-8, 12, 13, 15-19 and 21 have been amended, claims 4, 14 and 20 have been canceled, and new claims 22-24 have been added.  Currently, claims 1-3, 5-13, 15-19 and 21-24 are pending.

Remarks

Amendments to claims are effective to overcome the claim objection and the 112(b) rejection presented in the previous Office action.  Therefore, the previous claim objection and the previous 112(b) rejection have been withdrawn.

Amendments to independent claims 1, 12 and 19 by incorporating limitations of claims 4, 14 and 20 (indicated as allowable subject matter in the previous Office action) respectively are effective to overcome the previous 103 rejection.  In addition, in view of further search and consideration, the prior art rejection of claims 1-3, 5-13, 15-19 and 21-24 has been withdrawn.

Claims 1-3, 5-13, 15-19 and 21-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for implementing cross cloud engagement activity visualization without requiring data merge or data replication, which comprise operating a database system communicably interfaced with the system of the host organization, operating a virtual entity bridge communicably interfacing the system with a remote cloud platform storing engagement activity data representing interactions of potential customers with a marketing campaign, generating a unified GUI to display a plurality of CRM records at a user computing device, surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying the remote cloud platform via the virtual entity bridge for the plurality of related rows, populating the unified GUI with the surfaced plurality of related rows, and transmitting the unified GUI to the user computing device for display.
 
The closest prior art of record, Dragomirescu et al. (U.S. Publication No. 2018/0246886) teaches a system (see Fig. 3) comprising providing a source server including a multi-tenant database (see [0022]), wherein the source server can be implemented in a form of an on-demand multi-tenant customer relationship management (CRM) system that can support any number of authenticated users and multiple tenants (see [0026)]; operating  a source server connector to connect/interface between the source server and a sale-service cloud (see Fig. 3 and [0052]), and providing a graphical user interface for displaying to a personal computer of data and services retrieved from the source server including customer’s orders and/or comments submitted from the sale-service cloud (see Fig. 3, [0035] and [0052]).
 
However, Dragomirescu et al. fails to anticipate or render obvious the recited features of  maintaining a related apps list defining a list of applications having authorization to query for the engagement activity data stored at the remote cloud platform; maintaining a users list correlating User IDs and OrgIDs managed by the host organization with tenant IDs managed by the remote cloud platform; AND wherein any query from the host organization for the engagement activity data stored at the remote cloud platform is restricted to accessing only data associated with a single tenant ID managed by the remote cloud platform based on the users list, as similarly presented in independent claims 1, 12 and 19.
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 3, 5-11, 13, 15-18, and 21-14 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164